                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JAMES A. LUCAS,

                            Plaintiff,

v.                                             CIVIL ACTION NO. 2:17-cv-03144

DAVID BALLARD, et al.,

                            Defendants.



                       MEMORANDUM OPINION AND ORDER

     I.      Introduction

          This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendation for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On August 21, 2018, Judge Tinsley submitted

his Proposed Findings and Recommendation [ECF No. 8] (“PF&R”), recommending

the court dismiss this matter, without prejudice, for failure to prosecute pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure. On September 6, 2018, the plaintiff

timely submitted his objections to the PF&R [ECF No. 9]. For the following reasons,

the court OVERRULES the plaintiff’s objections, ADOPTS IN PART and REJECTS

IN PART the PF&R, and DISMISSES with prejudice the plaintiff’s Complaint [ECF

No. 1] for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.
   II.      Procedural History

         Because the plaintiff makes no objections to the PF&R’s procedural history,

the court ADOPTS the procedural history as set forth in the PF&R in full.

   III.     Legal Standard

         A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition, this court need not

conduct a de novo review when a party “makes general and conclusory objections that

do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). When

reviewing portions of the report de novo, this court will consider the fact that the

plaintiff is acting pro se, and his pleadings will be accorded liberal construction.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291, 1295

(4th Cir. 1978).

   IV.      Discussion

         Initially, the court notes that the plaintiff is a prolific filer in this court. It is

becoming apparent to the court that his filings are almost uniformly frivolous. I will

address this case on the merits but will view his future appearances with great care.


                                               2
      The Magistrate Judge recommended the court dismiss this matter without

prejudice for the plaintiff’s failure to prosecute. Further, the Magistrate Judge

recommended the court find that the plaintiff failed to comply with the Magistrate

Judge’s Order to file an Amended Complaint. The plaintiff objects to the

recommendation of dismissal for failure to prosecute, contending that he was not

personally responsible for the delay in the progress of the matter.

      Rule 41(b) of the Federal Rules of Civil Procedure provides for the dismissal of

an action for the plaintiff’s failure to prosecute or to comply with the court’s rules or

orders. See Link v. Wabash R. Co., 370 U.S. 626, 629 (1962) (“The authority of a

federal trial court to dismiss a plaintiff’s action with prejudice because of his failure

to prosecute cannot seriously be doubted.”); see also McCargo v. Hedrick, 545 F.2d

393 (4th Cir. 1976). In determining whether such a harsh sanction is appropriate, the

court must balance the following factors: (1) the degree of personal responsibility on

the part of the plaintiff; (2) the amount of prejudice to the defendant caused by the

delay in prosecution; (3) the presence or absence of a history of the plaintiff

deliberately proceeding in a dilatory fashion; and (4) the effectiveness of sanctions

less drastic than dismissal. Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978). “A

district court need not engage in a rigid application of this test, however, when a

litigant has ignored an express warning that failure to comply with an order will

result in the dismissal of his claim.” Taylor v. Huffman, No. 95-6380, 1997 WL

407801, at *1 (4th Cir. July 22, 1997).


                                           3
      Here, the Magistrate Judge ordered the plaintiff to file an Amended Complaint

because the plaintiff’s original Complaint and additional filings were not formatted

in a way that the court or potential defendants could ascertain specific conduct that

the plaintiff believed was unlawful. Mem. Op. and Order [ECF No. 6], at 8–9. In

ordering the plaintiff to file an Amended Complaint, the Magistrate Judge notified

the plaintiff that the failure to file an Amended Complaint “may result in a

recommendation that the initial Complaint be dismissed for failure to state a claim

upon which relief can be granted and/or failure to prosecute under Rule 41 of the

Federal Rules of Civil Procedure.” Id. at 10. In response, the plaintiff filed a “Notice

of Intent” in which he stated that “the Court’s order to Amend is rejected.” Resp.

Mem. Op. and Order [ECF No. 7], at 3. The plaintiff noted in his objections to the

PF&R that he continues to reject the Magistrate Judge’s Order to file an Amended

Complaint.

      The plaintiff has not merely ignored the Magistrate Judge’s warning; he has

“rejected” outright the Magistrate Judge’s Order. As such, the plaintiff simply cannot

argue that the delay in the progress of this matter “is not on the Petitioner.”

Moreover, the court need not rigidly apply the Davis factors given that the Magistrate

Judge notified the plaintiff that his failure to comply with the Magistrate Judge’s

Order to file an Amended Complaint could result in the dismissal of his claim.

Accordingly, a dismissal for failure to prosecute is proper under Rule 41(b).




                                           4
   V.     Conclusion

        The court OVERRULES the plaintiff’s objections [ECF No. 9], ADOPTS IN

PART and REJECTS IN PART the Magistrate Judge’s PF&R [ECF No. 8], and

DISMISSES with prejudice the plaintiff’s Complaint [ECF No. 1] for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record, any unrepresented party, and the Magistrate Judge.

                                       ENTER:       October 18, 2018




                                         5
